Case 2:20-cv-05896-AB-JPR Document 20 Filed 01/13/21 Page 1 of 1 Page ID #:93




 1

 2
                                                                               JS-6
 3

 4

 5

 6

 7

 8

 9                          UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
     MICHAEL GRECCO PRODUCTIONS,                      Case No.: 2:20-cv-05896-AB-JPR
12   INC.,                                            Hon. Andre Birotte, Jr. Presiding
13
     Plaintiff,
14                                                    [PROPOSED] ORDER ON
     v.                                               STIPULATION TO DISMISS
15                                                    ACTION WITH PREJUDICE
16   INTERNET VIDEO ARCHIVE, LLC, et
17   al.,

18   Defendants.
19          FOR GOOD CAUSE APPEARING, THE COURT ORDERS:
20          1.   The action is dismissed with prejudice; and
21          2.     The parties will each bear their respective costs and attorneys’ fees as
22                 incurred against one another in connection with this action.
23          SO ORDERED.
24

25
     Dated: January 13, 2021                 By: ________________________________
26
                                                HON. ANDRE BIROTTE, JR.
27                                              UNITED STATES DISTRICT JUDGE
28                                               1

                              ORDER ON STIPULATION TO DISMISS ACTION
